MARTIN, Chief Judge.
Defendant pled guilty on 2 May 2002 to one count of taking indecent liberties with a child. Judge Sanford L. Steelman, Jr. sentenced him to a term of imprisonment of a minimum of 19 months and a maximum of 23 months. Judge Steelman ordered suspension of the term and placed defendant on supervised probation for 30 months. On 28 January 2004 Judge J. Gentry Caudill found defendant violated multiple conditions of probation and activated the sentence. Defendant gave notice of appeal from the judgment revoking probation and activating the sentence.
Defendant's counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493, reh'g denied, 388 U.S. 924, 18 L. Ed. 2d 1377 (1967). In accordance with the mandate ofthis decision, he has attached to the brief a letter which he wrote to defendant advising him of his inability to find error and of defendant's right to file his own written arguments. Counsel provided defendant with copies of the record on appeal, the transcript and the brief filed on defendant's behalf. Defendant has not filed any written arguments on his own.
We have carefully reviewed the record and briefs. We are unable to find possible error to support a meaningful appeal. We accordingly dismiss the appeal.
Dismissed.
Judges McCULLOUGH and CALABRIA concur.
Report per Rule 30(e).